Citation Nr: 1134200	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-35 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for the residuals of corns and bunions on the feet.

3.  Entitlement to service connection for blackouts.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from September 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2010, the appellant presented testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing was placed in the claims file and was considered in appellate review.

The Board notes that when the claim originally came before it, the three issues that were on appeal were as follows:

1.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for blackouts and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for bilateral pes planus and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been submitted sufficient to reopen the appellant's claim for entitlement to service connection for the residuals of corns and bunions on the feet and, if so, whether service connection is warranted.

After reviewing the claims file, in June 2010, the Board issued a Decision/Remand, which found that the appellant had submitted new and material evidence sufficient to reopen all three of issues then on appeal.  As a result of the Board's reopening of the claims, the Board then remanded all three issues back to the RO via the Appeals Management Center (AMC), in Washington, DC.  The purpose of the remand was to obtain additional medical records and to have the appellant undergo additional medical testing.  The claim has since been returned to the Board for review.  

Following a review of the claim, in March 2011, the Board referred the case to the Veterans Health Administration (VHA) for an expert opinion concerning the appellant's bilateral pes planus.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2010).  The requested VHA opinion was received at the Board and it was determined that the opinion provided was insufficient.  Hence, the VHA was requested that another opinion, or an addendum, be obtained and forwarded to the Board for review.  Both opinions have now been included in the claims folder for review.  The appellant along with his accredited representative were notified of the VHA opinion in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993); additional argument has not been forthcoming and the appellant has requested that the Board proceed with its review of his claim.  

The appeal is once again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

As reported above, the appellant's claim was remanded in June 2010 so that additional medical information could be obtained.  A part of that information gathering included the obtaining of a medical opinion concerning the etiology of the appellant's purported and claimed blackouts.  The record indicates that the requested examinations were performed in August and September of 2010.  The August examination was a cardiology exam and the September exam was a neurological examination.  During the August examination, the appellant stated that he was disabled and that he was receiving Social Security Administration (SSA) benefits because of his blackouts.  With respect to the September examination, the examiner indicated that he was unable to provide an etiological opinion because to do so would be resorting to speculation.  The examiner also suggested that the appellant's previous blackouts were the result of "multiple STDs" and that previous examinations were negative for "RPR".  In both instances, the examiner did not provide a definition for STDs or RPR.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain SSA decisions and records which may have a bearing on the appellant's claim.  See Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court has found that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  See Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  In this instance, there is no indication that any effort has been made to secure the SSA decision awarding such benefits or any associated medical records.  Hence, in keeping with the Board's duty to assist the appellant with his claim, the claim must be remanded so that the SSA decision and medical records may be obtained and incorporated into the claims folder.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  Although the Veteran reported that he received SSA benefits due to blackouts, this does not foreclose the possibility that SSA has evidence pertinent to his claimed disabilities of the feet.  

Additionally, the Court has noted, with respect to remand taskings given to the RO/AMC, that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998), violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  Yet, in this instance, the Board believes that the examination results with respect to the appellant's purported blackouts are inadequate.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  More specifically, the examiner in September 2010 noted that he could not provide either a nexus opinion or a nonspeculative assessment.  However, for an examination report to be adequate, more than a conclusion needs to be expressed that the etiology of a particular condition is not known or is unknowable.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.  See also Jones v. Shinseki, 23 Vet. App. 382 (2010) (The Court held that in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

In this instance, the examiner did not provide a sufficient rationale as to why he could not provide an etiological opinion or a hypothesis as to the cause of the appellant's inservice blackouts.  Moreover, he used medical abbreviations without providing an explanation as to what those abbreviations stood therefor.  Hence, it is the conclusion of the Board that the results fail to provide sufficient medical information to adequately make a determination on the issues now before the Board.  The Court has held that the RO/AMC compliance with a remand is not discretionary, and that if the RO/AMC fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the Board finds that the RO/AMC did not substantially comply with the terms of the Board's June 2010 Decision/Remand.  In addition, the examiner noted that following the examination but before the examination report was finalized, holter monitor testing was done which showed no significant arrhythmias and that a nuclear stress test was scheduled for November 8.  These records have not been associated with the claims folder.  As such, the claim must be remanded to the RO/AMC for further development.

Also, the most recent VA treatment records are dated in calendar year 2010.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, since the claim is being returned to the RO/AMC for corrective action, the RO/AMC should also request VA medical records pertaining to the appellant that are dated from August 2010 to the present.  In addition, the Board notes that the Veteran reported during the hearing that he was hospitalized at the Memphis VA facility he thought in 1974 for blackouts.  As the Veteran was not positive as to when the hospitalization occurred after his discharge from service and as VA records dating from 1980 have been obtained, the RO should attempt to obtain VA medical records pertaining to his treatment at the Memphis VA Hospital dating from March 1963 to January 1980.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder VA treatment records pertaining to the Veteran that date from August 2010, including documentation concerning nuclear stress testing that was scheduled to occur in November 2010.  

Also, request VA medical records, including inpatient treatment records, associated with treatment of the Veteran at the Memphis VA Medical Center from March 1963 to January 1980.  

2.  The AMC/RO should request all documents pertaining to any award of benefits from the SSA, and specifically request a copy of any decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  If no records are forthcoming, the appellant should be notified as such so that he may have the opportunity to proffer those records he may have in his possession in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2010).

3.  Only after all of the appellant's medical and SSA records have been obtained and included in the claims folder for review, the appellant's complete claims folder should be returned to the two medical care providers who examined the appellant in August 2010 (cardiology) and September 2010 (neurology).  The RO/AMC should ensure that the examiners are provided with the appellant's complete claims folder including all SSA records that have been obtained in conjunction with this claim.  

The AMC/RO should ask that the examiners once again to review the complete claims folder and they should be asked whether any of obtained information changes or modifies their original write-ups with respect to the appellant's purported blackouts.  The examiners should be further asked to provide answers to the following questions:

(a)  Has the appellant suffered from blackouts since July 2007?
(b)  If so, what is the likely etiology of the blackouts, specifically, is it at least as likely as not that the current blackouts are related to or a continuation of a blackout during active service?  If the etiology of current blackouts cannot be determined, it is requested that the examiner provide a detailed rationale as to why such a determination may not be made.  The examiner should indicate whether additional testing or information is needed, and possibly available, that would permit such an opinion.  If so, such testing should be completed.  If an opinion cannot be provided without resorting to speculation, the examiner should explain what facts cannot be determined and why.  

(c)  The examiner who provided the September 2010 examination, or another examiner if the original examiner is not available, should provide definitions for the following abbreviations:  STD and RPR.  [See the discussion portion of the September 2010 neurological examination report, which states, "[e]ven though he has had multiple STDs in the past, he has had negative examination while in the service for his RPR."]  Moreover, the examiner should explain why these terms are applicable to the appellant's claim.

Each examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the VA examiners' conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report.

If either of the August or September 2010 examiners is no longer available or feels that another examination is necessary in order to provide the requested opinion, then an examination should be scheduled.  The reviewer's report must specifically reflect that the entire claims folder was reviewed.  The examiner is specifically requested to provide responses to the above questions.  A complete rationale for all opinions must be set forth in the report.

4.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  If the requested reports do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


